Title: To Thomas Jefferson from J. Phillipe Reibelt, 21 December 1804
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore—Depot de La Librairie: Levrault, Schoell et Comp. a Paris.le 21 Dec. 1804.
                  
                  Je prends la Libertè, de presenter a Votre Excellence—ci joint— le No. 3—du Catalogue de l’etablissement, que je forme—et de Vous repéter en même tems le Contenû de ma Lettre du 15. 
                  Penetrè du plus Sincere Respect. Votre Excellence Tr. hbl et tr. Obt str
                  
                     Reibelt 
                     
                  
               